[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JUNE 9, 2010
                               No. 09-14458                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                 D. C. Docket No. 08-00277-CR-ORL-22-GJK

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CARLOS TEJEDA,
a.k.a. Ferdinand Machado-Morales,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 9, 2010)

Before BLACK, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Carlos Tejeda, through counsel, appeals his 100-month sentence imposed
after his guilty plea to importing 100 grams or more of heroin, in violation of 21

U.S.C. §§ 952 and 960(b)(2)(A), and possession with intent to distribute 100 grams

or more of heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(i).

      On appeal, Tejeda argues that the district court abused its discretion by

failing to grant a reduction for acceptance of responsibility under U.S.S.G. § 3E1.1.

Furthermore, Tejeda contends that because neither he nor the government objected

to the presentence investigation report (“PSI”), the district court erred by ignoring

the factual findings in the PSI that supported a reduction and by deviating from the

PSI’s recommendation that he receive a three-level reduction for acceptance of

responsibility. Upon review of the presentence investigation report and sentencing

transcript and consideration of the briefs of the parties, we affirm.

      As an initial matter, at the conclusion of his brief Tejeda states in conclusory

fashion that the district court’s decision to deny the reduction for acceptance of

responsibility violated the notice requirement of Fed. R. Crim. P. 32(h) and that his

100-month sentence is unreasonable because it is greater than necessary to achieve

the purposes of sentencing under 18 U.S.C. § 3553(a). Tejeda’s references to Rule

32(h) and § 3553(a) occur in passing. He does not offer any discussion on the

merits of either matter through reasoned analysis or citation to legal authority.

When a party merely makes a passing reference to an issue with no argument on its



                                           2
merits, the issue is deemed abandoned. See United States v. Jernigan, 341 F.3d

1273, 1284 n.8 (11th Cir. 2003) (holding issue abandoned where the defendant

made passing references to issue in brief). Accordingly, Tejeda has abandoned

these arguments, and we do not address them.1

       We review a district court’s determination as to an acceptance of

responsibility reduction for clear error. United States v. Amedeo, 370 F.3d 1305,

1320 (11th Cir. 2004). The defendant bears the burden of demonstrating

acceptance of responsibility. United States v. Sawyer, 180 F.3d 1319, 1323 (11th

Cir. 1999) (affirming the district court’s denial of an acceptance of responsibility

reduction even though the PSI recommended the reduction and the government did

not object). “The district court’s factual findings for purposes of sentencing may

be based on, among other things, evidence heard during trial, undisputed

statements in the PSI, or evidence presented during the sentencing hearing.”

United States v. Polar, 369 F.3d 1248, 1255 (11th Cir. 2004).                 Section 3E1.1(a)

of the Sentencing Guidelines provides for a two-level reduction “[i]f the defendant

clearly demonstrates acceptance of responsibility.” U.S.S.G. § 3E1.1(a). Although

a guilty plea will constitute significant evidence of acceptance of responsibility, it



       1
          We note that if Tejeda had clearly challenged the substantive reasonableness of his sentence
in light of the factors found in 18 U.S.C. § 3553(a), we would readily conclude that his sentence is
substantively reasonable.

                                                  3
may be outweighed by conduct that is inconsistent with acceptance of

responsibility. See United States v. Lewis, 115 F.3d 1531, 1537 (11th Cir. 1997);

U.S.S.G. § 3E1.1, comment. (n.3). The Guideline commentary also states that

“[c]onduct resulting in an enhancement under § 3C1.1 (Obstructing or Impeding

the Administration of Justice) ordinarily indicates that the defendant has not

accepted responsibility for his criminal conduct.” U.S.S.G. § 3E1.1, comment.

(n.4). If a defendant is assessed an enhancement for obstruction of justice under §

3C1.1, a reduction pursuant to § 3E1.1 should be granted only in “extraordinary”

circumstances. Id.; see United States v. Arguedas, 86 F.3d 1054, 1059-60 (11th

Cir. 1996) (holding the adjustment for acceptance of responsibility not appropriate

where the defendant repeatedly made materially false statements to authorities and

the district court, resulting in an enhancement for obstruction of justice).

      We note that Tejeda offers scant argument on this issue as well; however, we

will address it. The district court did not clearly err in denying Tejeda a reduction

for acceptance of responsibility. Tejeda argues that the district court abused its

discretion by ignoring the PSI and denying the reduction when neither party

objected to it. The district court did not abuse its discretion in deciding that based

on the facts of the case, it disagreed with the recommendation in the PSI that

Tejeda be granted an acceptance of responsibility reduction. See Sawyer, 180 F.3d



                                           4
at 1323. Furthermore, Tejeda has not appealed the district court’s decision to

impose an obstruction of justice enhancement under U.S.S.G. § 3C1.1 based on

Tejeda’s failure to reveal his true identity until his sentencing hearing. As noted,

an acceptance of responsibility reduction is normally not appropriate when an

obstruction of justice enhanced has been imposed. Tejeda has failed to

demonstrate that this is an extraordinary case where both should apply.

Accordingly, the district court did not clearly err in denying Tejeda an acceptance

of responsibility reduction.

      AFFIRMED.




                                           5